DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Amended claims 1, 8, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+7 of copending Application No. 17/163,301 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claim 1 and 7 recites the amended limitations of claim 1 of the instant application. While Application ‘301 provides narrowing details such as a blockchain system, these limitation reads on the broader limitations of claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The differences are emboldened in the table below:

Co-pending Application 17/163,301
1. (Currently Amended) A computer-implemented method, comprising: 

receiving, by a data computing node, a data computing call application from a second data terminal, wherein the data computing call application comprises a query index for target service event data; 






receiving, by the data computing node, encrypted data computing logic from the second data terminal; 

obtaining, by the data computing node, the target service event data from a first data terminal based on the query index; 






running, by the data computing node, the encrypted data computing logic corresponding to the data computing call application, the encrypted data computing logic comprising one or more rules for execution on the target service event data, wherein the data computing node is locally deployed in the first data terminal; 

obtaining, by the data computing node, an encrypted computing result by performing data computing based on the target service event data, wherein the encrypted data computing logic and the encrypted computing result remain encrypted to the first data terminal; and 




receiving, by a computing and recording node device in a blockchain system, a computing invoking application, wherein the computing invoking application comprises a query index of target service event data and a logical identifier of a computing logic corresponding to the computing invoking application; 







obtaining the target service event data based on the query index of the target service event data; 

determining the computing logic corresponding to the computing invoking application based on the logical identifier of the computing logic; 










obtaining a computing result by running the computing logic corresponding to the computing invoking application and performing computing based on the target service event data; and 




 blockchain transaction to the blockchain system, wherein the blockchain transaction is recorded in a distributed database of the blockchain system after a consensus is achieved among consensus nodes of the blockchain system, and wherein the blockchain transaction comprises first recording information generated based on the computing result.

7. (Original) The method according to claim 6, wherein: 

the computing logic is encrypted and transmitted by the second data device to the computing and recording node device via the external communication method for encrypted deployment; 

the performing computing based on the target service event data comprises performing encrypted computing based on the target service event data; and 

the computing result is in an encrypted state.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (US 2014/0222493 A1) in view of Dawson et al. (US 2015/0081342 A1).

Regarding claim 1, Mohan teaches the invention substantially as claimed including a computer-implemented method, comprising: 
receiving, by a data computing node, a data computing call application from a second data terminal, wherein the data computing call application comprises a query index for target service event data (¶ [0074]: A customer (or client) can be a single end-user, an administrator, or any organizational entity that uses the process management system. The customer can have security requirements that certain sensitive data, especially relating to their workflows (e.g., query index), cannot be stored in an unencrypted form anywhere outside of the customer's firewall(s); ¶ [0075]: the customer can create a request to access the process management system, for example, to execute a step in a workflow, through a client portal 402 on the front end. The client portal 402 can forward the request to backend client systems 404; wherein the client system 404 correspond to the second data terminal); 
receiving, by the data computing node, encrypted data computing logic from the second data terminal (¶ [0075]: the client systems 404 can translate the request through a provided API 406 into the relevant customer workflow data. The customer workflow data 408 can be encrypted before the API call is invoked or the API 406 can encrypt the customer workflow data 408. The API 406 can then invoke a secure HTTPS POST method containing the encrypted customer workflow data 408 to a Java Servlet 412 outside of the firewall 410. The Java Servlet 412 can then decrypt the encrypted customer workflow data 408 or the Java Servlet 412 can forward the encrypted customer workflow data 408 to the foundation services 414 for decryption and processing; wherein the foundation services 414 correspond to the data computing node); 
obtaining, by the data computing node, the target service event data from a first data terminal based on the query index (¶ [0075]: The foundation services 414 can decrypt the encrypted customer workflow data 408 and/or process the decrypted data further by applying internal system process data through queries to the database 416); 
running, by the data computing node, the encrypted data computing logic corresponding to the data computing call application, the encrypted data computing logic for execution on the target service event data (¶ [0075]: The foundation services 414 can decrypt the encrypted customer workflow data 408 and/or process the decrypted data further by applying internal system process data through queries to the database 416.), wherein the data computing node is locally deployed in the first data terminal (Fig. 4, shows foundation services 414 and Database 416 in a separate “terminal” from client system 404 interpreted herein as “the secondary data terminal”); 
obtaining, by the data computing node, an encrypted computing result by performing data computing based on the target service event data, wherein the encrypted data computing logic and the encrypted computing result remain encrypted to the first data terminal (¶ [0075]: To complete the processing, the foundation services 414 can create an encrypted response; ¶ [0076]: The sensitive customer data can be decrypted and manipulated at a single logical component (e.g., foundation services 414 can run on a single machine) in memory before being re-encrypted. Thus, the sensitive customer data is never stored on a non-volatile medium of the system 400, thereby helping to ensure that sensitive customer data is not stored outside of the protected silo in an unencrypted form.); and 
sending, by the data computing node, the encrypted computing result to a second data terminal, the data computing call application having been sent by the second data terminal (¶ [0075]: an encrypted response that is then returned to the protected silo inside of the firewall 410 through the Java Servlet 412. The encrypted response may be temporarily stored in temporary storage 418 for the customer to retrieve and may have a time out or be erased from temporary storage 418 upon retrieval.). 

Mohan does not expressly teach wherein the data computing call application comprises a query index for target service event data and the encrypted data computing logic comprising one or more rules for execution on the target service event data. 

However, Mohan does teach:
[0074] Even running in a SaaS configuration, the system can meet an organization's security requirements that certain sensitive data cannot be stored in an unencrypted form outside The customer can have security requirements that certain sensitive data, especially that relating to their workflows, cannot be stored in an unencrypted form anywhere outside of the customer's firewall(s). 
[0075] In the on-demand system 400, the customer can create a request to access the process management system, for example, to execute a step in a workflow, through a client portal 402 on the front end. The client portal 402 can forward the request to backend client systems 404. The client systems 404 can translate the request through a provided API 406 into the relevant customer workflow data. The customer workflow data 408 can be encrypted before the API call is invoked or the API 406 can encrypt the customer workflow data 408. The API 406 can then invoke a secure HTTPS POST method containing the encrypted customer workflow data 408 to a Java Servlet 412 outside of the firewall 410. The Java Servlet 412 can then decrypt the encrypted customer workflow data 408 or the Java Servlet 412 can forward the encrypted customer workflow data 408 to the foundation services 414 for decryption and processing. The foundation services 414 can decrypt the encrypted customer workflow data 408 and/or process the decrypted data further by applying internal system process data through queries to the database 416. The processing can occur in real-time without ever storing the customer data on a non-volatile medium. To complete the processing, the foundation services 414 can create an encrypted response that is then returned to the protected silo inside of the firewall 410 through the Java Servlet 412. The encrypted response may be temporarily stored in 

As such, Mohan does teach a request for execution of a workflow utilizing sensitive data that is retrieved from database 416 (i.e., target data). Therefore, it would have been reasonable to one of ordinary skill in the art before the effective filing date of the claimed invention to interpret Mohan’s teachings of submitting a request utilizing sensitive data for a workflow as a request including a query for sensitive data stored in database 416 as the claimed query index for target service event data, given that both receive a request for execution utilizing data which is retrieved from the “first data terminal and data computing node”. Accordingly, Mohan reasonably teaches the claimed limitation.
 
Mohan does not expressly teach the data computing logic comprising one or more rules for execution on the target service event data.

However, Dawson teaches the data computing logic comprising one or more rules for execution on the target service event data (¶ [0018]: Note that an insurance claim may be associated with a series of such processing steps (e.g., a coverage determination, a liability assessment, a damages calculation, and an ultimate resolution) comprising an insurance workflow).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dawson with the teachings of Mohan 

Regarding claim 2, Mohan teaches wherein: 
the data computing node is connected to the first data terminal in a local communication mode (Fig. 4, shows JAVA servlet, Foundation services, and database in local communication mode) and the data computing node is connected to the second data terminal in an external communication mode (Fig. 4, shows client systems, client portal, and API being external separated by firewall 410).

Regarding claim 3, Mohan teaches wherein at least one data computing instruction is transmitted by the second data terminal in the external communication mode to the data computing node for deployment (¶ [0075]: In the on-demand system 400, the customer can create a request to access the process management system, for example, to execute a step in a workflow, through a client portal 402 on the front end. The client portal 402 can forward the request to backend client systems 404. The client systems 404 can translate the request through a provided API 406 into the relevant customer workflow data. The customer workflow data 408 can be encrypted before the API call is invoked or the API 406 can encrypt the customer workflow data 408. The API 406 can then invoke a secure HTTPS POST method containing the encrypted customer workflow data 408 to a Java Servlet 412 outside of the firewall 410. The Java Servlet 412 can then decrypt the encrypted customer workflow data 408 or the Java Servlet 412 can forward the encrypted customer workflow data 408 to the foundation services 414 for i.e., deployment)).  

Regarding claim 4, Mohan teaches wherein: 
the encrypted data computing logic is transmitted by the second data terminal through encryption in the external communication mode to the data computing node for encrypted deployment (¶ [0075]: In the on-demand system 400, the customer can create a request to access the process management system, for example, to execute a step in a workflow, through a client portal 402 on the front end. The client portal 402 can forward the request to backend client systems 404. The client systems 404 can translate the request through a provided API 406 into the relevant customer workflow data. The customer workflow data 408 can be encrypted before the API call is invoked or the API 406 can encrypt the customer workflow data 408.); and 
running, by the data computing node, encrypted data computing logic corresponding to the data computing call application, and obtaining a computing result by performing data computing based on the target service event data comprises: 
running encrypted data computing logic corresponding to the data computing call application (¶ [0075]: The foundation services 414 can decrypt the encrypted customer workflow data 408 and/or process the decrypted data further by applying internal system process data through queries to the database 416.); and 
performing encrypted data computing logic based on the target service event data to obtain an encrypted computing result (¶ [0075]: The processing can occur in real-time without .  

Regarding claim 8, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 9, it is a media/product type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 10, it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. Further, the additional limitations of a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations which are taught by Dawson in at least ¶ [0054] “The processor 1310 also communicates with a storage device 1330. The storage device 1330 may comprise any appropriate information storage device, including combinations of magnetic storage devices (e.g., a hard disk drive), optical storage devices, mobile telephones, and/or semiconductor memory devices. The storage device 1330 

Regarding claim 15, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan and Dawson, as applied to claim 1, 8, and 14, in further view of Horowitz (US 2019/0236712 A1) 

Regarding claim 5, Mohan teaches an encrypted data computing logic (¶ [0075]) and Dawson teaches a plurality of different workflows (¶ [0001]) but neither Mohan nor Dawson teaches wherein the data computing call application further comprises a logic identifier corresponding to at least one data computing logic.  
	
wherein the data computing call application further comprises a logic identifier corresponding to at least one encrypted data computing logic (¶ [0090]: For example, an injured party 104 may input one or more of, a type of injury data being requested, a purpose of the request, an identifier of the entity from which the injury data is being requested, an identifier for a device that is to receive the injury data, an identifier for an entity that is to receive the injury data (e.g., an insurance company, damages settlement service 102, etc.), into an application executing on the computing device 106.).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horowitz with the teachings of Mohan and Dawson to specify a damage settlement service. The modification would have been motivated by the desire of allowing specifying the workflow required for claim processing. 

Regarding claim 11, it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Claims 6, 7, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan and Dawson, as applied to claim 1, 8, and 14, in further view of Doyle et al. (US 2002/0077869 A1) 

Regarding claim 6, Mohan and Dawson do not expressly teach wherein: 
the data computing node stores a service event data set authorized by the first data terminal; 
the service event data is transmitted by the first data terminal to the data computing node in the local communication mode; and 
obtaining the target service event data from the first data terminal based on the query index comprises: 
obtaining, based on the query index, the target service event data from the service event data set stored in the data computing node.

	However, Doyle teaches wherein: 
the data computing node stores a service event data set authorized by the first data terminal (¶ [0026]: Block 82 indicates that the eligibility record is transmitted to the physician's terminal. This means that an indication that the patient is in fact on the plan's roster, together with an affirmation that the reason for the visit is covered, is transmitted. One type of message indicating eligibility would be “eligibility approved”. In addition, the authorization code assigned in block 76 is transmitted.); 
the service event data is transmitted by the first data terminal to the data computing node in the local communication mode (¶ [0047]: The preferred telephone connection uses a communications network, known in the art, such as Tymnet, available from McDonnel Douglas Corporation. The network allows a physician in one city to communicate with the administration computer located in a different city, by making a local, non-toll, telephone call.); and 
obtaining the target service event data from the first data terminal based on the query index comprises: 
obtaining, based on the query index, the target service event data from the service event data set stored in the data computing node (¶ [0027]: At this time a physician has information indicating that treatment of the diagnosed condition is covered by insurance. Following treatment, the physician, as indicated by block 85 in FIG. 3, enters authorization code into his local terminal in FIG. 1. Blocks 88 and 91 indicate that the local terminal searches and finds the patient's name, Adam, so that the treatment portion of the transaction can be completed and transmitted to the administration computer.).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doyle with the teachings of Mohan and Dawson to provide a insurance claim processing system and link a physician’s office with an insurance provider to determine whether services are covered. The modification would have been motivated by the desire of ensuring sensitive data remains protected.

Regarding claim 7, Doyle teaches wherein: 
the data computing node stores a data index table corresponding to a service event data set authorized by the first data terminal (¶ [0026]: Block 82 indicates that the eligibility record is transmitted to the physician's terminal. This means that an indication that the patient is in fact on the plan's roster, together with an affirmation that the reason for the visit is covered, is transmitted. One type of message indicating eligibility would be “eligibility approved”. In addition, the authorization code assigned in block 76 is transmitted.); and 
obtaining the target service event data from the first data terminal based on the query index comprises: 
determining, based on the query index and the data index table, that the target service event data belongs to a service event data set authorized by the first data terminal (¶ [0023]: Blocks 63, 66 and 68 indicate that block 71 is reached if the data base for plan ABC indicates that (1) the proper social security number, (2) proper provider, (3) proper date of birth and (4) proper relationship have been given by the patient; ¶ [0024]: Restated, reaching block 71 indicates that the patient is not an imposter. Now it must be ascertained whether the person has insurance coverage. Block 71 indicates that the administration computer searches the roster to determine this. If the patient is found on the roster, then block 73 is reached. (The other situations indicated in block 71 will be discussed later.) Block 73 refers to a search by the administration computer of the data base of plan ABC to ascertain whether the reason for the visit in block 39 in FIG. 2 is covered (i.e., reimbursable) by plan ABC. In addition, thought not indicated in FIG. 2B, block 73 can determine at this time whether the diagnosis (i.e., sprained wrist) is covered; ¶ [0025]: If the visit is covered, block 76 refers to the assignment of an authorization code for the transaction (i.e., treatment). An authorization code is a unique symbol, which identifies the transaction in an unmistakable manner as eligible for treatment.)

Regarding claim 12, it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a media/product type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a system type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.